Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 9-13, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst et al (US 2016/0105814 A1) in view of Fadell et al (US 2014/0266669 A1) in view of Yenumulapalli et al (US 2020/0112497 A1). Hereinafter referred as Hurst, Fadell and Yenumulapalli.
Regarding claims 1 and 15, Hurst teaches a method and system comprising: identifying sub-components of one or more network devices (page 1 paragraph (0006)) in a network environment (page 7 paragraph (0064)); disaggregating the sub-components from corresponding network devices of the one or more network devices (the monitoring functions may include monitoring the type and amount of network traffic to each device, monitoring the manner in which each device connects to the network, monitoring when a particular device connects to or disconnects from the network. Management functions may include enabling or disabling devices from connecting to the network providing suggestions for device configuration changes to a user, alerting a user that a new device has connected, detecting and evaluating a network topology to suggest configuration changes, evaluating router security settings (page 4 paragraph (0040))); monitoring one or more functional flows across the sub-components on a sub-component basis (the system includes at least one satellite device configured to monitor wireless network traffic to determine at least one network communication event between a first network device  and second network device other than the satellite device, generate an event message based on the at least one network communication event, and transmit the event message. The system also includes a controller device configured to receive the event message, determine an identity of at least one device communicating during the network communication event, determine a network status based at least in part on the identity of the at least one device, and provide the network status via a management interface (page 1 paragraph (0005))) to generate functional flow data associated with the sub-components (page4 paragraph (0046)).
However, Hurst is silent in teaching sub-components include portions of the corresponding network devices that relate to functioning of the corresponding network devices in the network environment. Fadell teaches on (page 3 paragraph (0031)) other devices (collectively referred herein to as “the network connected smart devices) of the smart home environment are connected to each other and to the central server or cloud-computing system to accomplish security-related objectives for the smart home environment. 
Therefore, it would be obvious to one of ordinary skill in the art to combine Hurst‘s references to include the teachings of Fadell before the effective filing date of the claimed invention for sub-components include portions of the corresponding network devices that relate to functioning of the corresponding network devices in the network environment. A useful combination which yields predictable results in found in Fadell (page 1 paragraph (0001)) this patent specification relates to a plurality of devices, including intelligent, multi-sensing, network-connected devices that communicate with each other and/or with a central server or a cloud-computing system to provide any of a variety of useful home security objectives. 
However, Hurst and Fadell are silent in teaching generating, from the functional flow data, analytics of the network environment on a sub-component basis that describe operation of the one or more network devices from either or both an internal communication perspective between integrated subcomponents of a network device of the one or more network devices and an external communication perspective between subcomponents of two different network devices when the one or more network devices include a plurality of network devices. [The instant specification teaches in paragraph (0033) the physical topology of an enterprise network for providing intent-based networking]. Yenumulapalli teaches on (page 1 paragraph (0017)) a microservice monitoring platform that is capable of monitoring service health statuses of a plurality of microservices and/or services, that is capable of monitoring feature health statuses of a plurality of cloud-based features, and/or the like. In this way, the microservice monitoring platform can provide health monitoring for various types of microservices and/or services (e.g., for microservices associated with an internal service type, for microservices associated with an external service type, for microservices associated with a resource service type, and/or the like), which increases the capability of the microservice monitoring platform to monitor, track, troubleshoot, and/or manage the microservices and/or services. 
Therefore, it would be obvious to one of ordinary skill in the art to combine Hurst‘s and Fadell’s references to include the teachings of Yenumulapalli before the effective filing date of the claimed invention for generating, from the functional flow data, analytics of the network environment on a sub-component basis that describe operation of the one or more network devices from either or both an internal communication perspective between integrated subcomponents of a network device of the one or more network devices and an external communication perspective between subcomponents of two different network devices when the one or more network devices include a plurality of network devices. A useful combination which yields predictable results in found in Yenumulapalli (page 1 paragraph (0018)) a microservice monitoring platform can determine a service health status for a microservice, a service, and/or a feature health status for a cloud-based feature based on a plurality of factors, which increases the accuracy of the feature health status determination.

Regarding claim 2, Hurst, Fadell and Yenumulapalli teach the method of claim 1. Hurst teaches sub-components include either or both hardware components and software components of the one or more network devices (page 7 paragraph (0063)). 
Regarding claim 3, Hurst, Fadell and Yenumulapalli teach the method of claim 1. Hurst teaches one or more functional flows include network traffic traversing the network environment (page 7 paragraph (0064) and page 11 paragraph (0100)). 
Regarding claims 4 and 16, Hurst, Fadell and Yenumulapalli teach the method and apparatus of claims 1 and 15. Hurst teaches the functional flows include service call traffic related to operation of the one or more sub-components (page 11 paragraph (0100)) within the corresponding network devices of the network devices including the one or more sub-components (page 10 paragraph (0086)-(0087)). 
Regarding claim 5, Hurst, Fadell and Yenumulapalli teach the method of claim 1. Hurst teaches generating a graphical user interface (GUI) displaying at least a portion of the analytics of the network environment on the subcomponent basis (page 13 paragraph (0120)). 
Regarding claim 9, Hurst, Fadell and Yenumulapalli teach the method of claim 1. Hurst teaches one or more functional flows are associated with one or a combination of wireless client onboarding in the network environment (page 7 paragraph (0064)), address acquisition in the network environment (page 7 paragraph (0066)), domain name system (DNS) requests in the network environment, latency probing in the network environment (page 14 paragraphs (0133)-(0135)), path probing in the network environment, and error probing in the network environment (page 1 paragraph (0004)). 
Regarding claim 10, Hurst, Fadell and Yenumulapalli teach the method of claim 1. Hurst teaches the functional flow data includes one or a combination of path information, time information, and latency information associated with the network environment (page 14 paragraph (0133)). 
Regarding claim 11, Hurst, Fadell and Yenumulapalli teach the method of claim 1. Hurst teaches the analytics includes one or more models of one or a combination of sub-component communications in the network environment, errors associated with the sub-component communications in the network environment (page 1 paragraph (0004)), outgoing and incoming communication to a software library associated with the network environment, and external communications to the network environment (page 12 paragraph (0112)). 
Regarding claim 12, Hurst, Fadell and Yenumulapalli teach the method of claim 1. Hurst teaches the analytics include predictive health of a functional flow (page 16 paragraph (0158)) of the one or more functional flows in the network environment (page 1 paragraphs (0004)-(0005)). 
Regarding claims 13 and 19, Hurst, Fadell and Yenumulapalli teach the method and apparatus of claims 1 and 15. Hurst teaches the analytics include a correlation of an identified issue in the network environment (page 7 paragraph (0064)) to a functional flow of the one or more functional flows in the network environment (page 12 paragraph (0112)). 


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst et al (US 2016/0105814 A1) in view of Fadell et al (US 2014/0266669 A1) in view of Yenumulapalli et al (US 2020/0112497 A1) in view of Edwards et al (US 9,813,320 B2). Hereinafter referred Hurst, Fadell, Yenumulapalli and Edwards.
Regarding claim 6, Hurst, Fadell and Yenumulapalli teach the method of claim 5. Hurst teaches generating the GUI further comprises: mapping a directed graph of the managed network (the management interface may provide an interface, such as a graphical user interface (GUI) that allows the user to view the status of the network as derived by the network analyzer component page 13 paragraph (0120)). 
However, Hurst, Fadell and Yenumulapalli are silent in teaching one or more network components and the sub-components redefined as network components are treated as nodes. Edwards teaches on (column 9 lines 3-11) a communications carrier may monitor operation of a packet network by graphing network performance. A graph may include a graphical representation of network performance information parameters associated with communications of data packets including real-time and non-real-time content over a time duration. The network performance information may include information from one or more network nodes. Edwards further teaches functional flows are treated as edges ([the instant application show on paragraph (0080) networking devices (510) and (520) can be an applicable device in a network environment through which traffic flows as part of providing access to network services. For example, network devices (510) and (520) can include routers, edges, borders, or modules of a software-defined network, among other possibilities]. Edwards teaches on (column 17 lines 66-67) the maintenance intermediate points MIPs may include bridges, switches and routers, for example). Edwards also teaches creating a set of plots that show changes in the functional flow data through time (figure 30 shows a set of plots which shows changes of functional data such as node segment status usage according to real-time and non-real-time data); creating a set of plots that show categories of functional flow data during a time period (table 1 is an exemplary table that describes an example of network performance information associated with real-time and non-real-time data packets. […] Although the time period is shown as 1 second, it should be understood that any time period may be utilized to collect the network performance information. Multiple tables or bins may be used to tabulate different time periods, such as 15 minute, 1 hour, 1 day, and so forth, may be managed for storing the same, different, or additional network performance information and, optionally, over different periods of time (column 18 lines 20-49)); and including the directed graph and the sets of plots in the GUI (correlated information is used to create a near real-time exemplary graphical user interface (GUI) as illustrated in Figs 42A and 42B which is an illustration of an embodiment of such a GUI. In these figures, possible connection paths may be illustrated as links (4204A-4204n) that connect NE (4206A-4206n). Path 4204E may change color, such as from yellow to red, indicating the link is in sever trouble or congested (column 75 lines 6-17). 
Therefore, it would be obvious to one of ordinary skill in the art to combine Hurst‘s, Fadell’s and Yenumulapalli’s references to include the teachings of Edwards before the effective filing date of the claimed invention for one or more network components and the one or more network component sub-components redefined as network components are treated as nodes. A useful combination which yields predictable results in found in Edwards (column 9 lines 12-17) one embodiment of a system for monitoring performance of a packet network includes a database configured to store network performance information collected from a plurality of network nodes of a packet network, the network performance information being indicative of or otherwise suitable for use in determining a health of a plurality of network segments of the network packet network. 

Regarding claim 14, Hurst, Fadell, Yenumulapalli and Edwards teach the method of claim 1. Edwards teaches one or more network devices include one or more virtualized network devices in the network environment (column 16 lines 12-18), the method further comprising managing virtualized devices including the one or more virtualized network devices in the network environment based on the analytics of the network environment (column 20 lines 1-27 also see column 68 lines 8-14). 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst et al (US 2016/0105814 A1) in view of Fadell et al (US 2014/0266669 A1) in view of Yenumulapalli et al (US 2020/0112497 A1) in view of Ketheesan et al (US 2016/0295398 A1). Hereinafter referred Hurst, Fadell, Yenumulapalli and Ketheesan.
Regarding claims 7 and 17, Hurst, Fadell and Yenumulapalli teach the method and apparatus of claims 1 and 15. Hurst teaches one or more functional flows include both network traffic traversing the network environment (page 1 paragraph (0004)) and service call traffic related to operation of the sub-components within the corresponding network devices of the one or more network devices including the sub-components (page 1 paragraph (0005)). Hurst further teaches generating the analytics of the network environment (page 5 paragraph (0052)). 
However, Hurst, Fadell and Yenumulapalli are silent in teaching correlating the network traffic and the service call traffic to generate functionally correlated traffic data included as part of the functional flow data. Ketheesan teaches on (page 1 paragraph (0009)) mapping techniques correlate UE traffic for calls or sessions and facilitate network analytics, including device analytics and UE tracking. Ketheesan teaches on the sub-component basis from the functionally correlated traffic data (page 3 paragraph (0043)).
Therefore, it would be obvious to one of ordinary skill in the art to combine Hurst‘s, Fadell’s and Yenumulapalli’s references to include the teachings of Ketheesan before the effective filing date of the claimed invention for correlating the network traffic and the service call traffic to generate functionally correlated traffic data included as part of the functional flow data. A useful combination which yields predictable results in found in Ketheesan (page 1 paragraph (0010)) subscriber mapping techniques include steps to receive one or more data messages regarding user equipment (UE) from one or more network interfaces for a communication session in a communication network. It is to be appreciated that network monitoring nodes can substitute the network tap data at the eNB with a data stream from the eNB if supported by the eNB vendor. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hurst et al (US 2016/0105814 A1) in view of Fadell et al (US 2014/0266669 A1) in view of Yenumulapalli et al (US 2020/0112497 A1) in view of Ketheesan et al (US 2016/0295398 A1) in view of Edwards et al (US 9,813,320 B2). Hereinafter referred Hurst, Fadell, Yenumulapalli, Ketheesan and Edwards.
Regarding claim 8, Hurst, Fadell, Yenumulapalli and Ketheesan teach the method of claim 7. However, Hurst, Yenumulapalli, Fadell and Ketheesan are silent in teaching generating a graphical user interface (GUI) displaying at least a portion of the analytics generated from the functionally correlated traffic data, wherein the graphical user interface includes a representation of the network traffic. Edwards teaches on (Figures 42A, 42B and 42C a graphical user interface displaying at least a portion of the traffic generated data. Edwards further teaches on (column 75 lines 6-16) link (4204b) and (4204f) are alternative circuits available to support connectivity but are currently not carrying traffic). Edwards also teaches a service call traffic functionally linked across at least a portion of the sub-components (Path (4204e) may change color such as from yellow to red, indicating the link is in severe trouble or congested. […] Based upon this visual notification, the NMS Operator may take steps to route traffic currently traversing links (4204e) to (4204b) or (4204f) (column 75 lines 17-25). Edwards also teaches on (column 79 lines 17-21) in response to determining that the one or more node segments are underperforming, calls may be rerouted).  
Therefore, it would be obvious to one of ordinary skill in the art to combine Hurst‘s, Fadell’s, Yenumulapalli’s and Ketheesan’s references to include the teachings of Edwards before the effective filing date of the claimed invention for generating a graphical user interface (GUI) displaying at least a portion of the analytics generated from the functionally correlated traffic data. A useful combination which yields predictable results in found in Edwards (column 9 lines 12-17) one embodiment of a system for monitoring performance of a packet network includes a database configured to store network performance information collected from a plurality of network nodes of a packet network, the network performance information being indicative of or otherwise suitable for use in determining a health of a plurality of network segments of the network packet network.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hurst et al (US 2016/0105814 A1) in view of Fadell et al (US 2014/0266669 A1) in view of Yenumulapalli et al (US 2020/0112497 A1) in view of Edwards et al (US 9,813,320 B2). Hereinafter referred Hurst, Fadell, Yenumulapalli and Edwards.
Regarding claim 18, Hurst, Fadell and Yenumulapalli teach the system of claims 15. However, Hurst, Fadell and Yenumulapalli are silent in teaching generating a graphical user interface (GUI) displaying at least a portion of the analytics generated from the functionally correlated traffic data, wherein the graphical user interface includes a representation of the network traffic. Edwards teaches on (Figures 42A, 42B and 42C a graphical user interface displaying at least a portion of the traffic generated data. Edwards further teaches on (column 75 lines 6-16) link (4204b) and (4204f) are alternative circuits available to support connectivity but are currently not carrying traffic). Edwards also teaches a service call traffic functionally linked across at least a portion of the one or more sub-components (Path (4204e) may change color such as from yellow to red, indicating the link is in severe trouble or congested. […] Based upon this visual notification, the NMS Operator may take steps to route traffic currently traversing links (4204e) to (4204b) or (4204f) (column 75 lines 17-25). Edwards also teaches on (column 79 lines 17-21) in response to determining that the one or more node segments are underperforming, calls may be rerouted).  
Therefore, it would be obvious to one of ordinary skill in the art to combine Hurst‘s, Fadell’s and Yenumulapalli’s references to include the teachings of Edwards before the effective filing date of the claimed invention for generating a graphical user interface (GUI) displaying at least a portion of the analytics generated from the functionally correlated traffic data. A useful combination which yields predictable results in found in Edwards (column 9 lines 12-17) one embodiment of a system for monitoring performance of a packet network includes a database configured to store network performance information collected from a plurality of network nodes of a packet network, the network performance information being indicative of or otherwise suitable for use in determining a health of a plurality of network segments of the network packet network.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hurst et al (US 2016/0105814 A1) in view of Fadell et al (US 2014/0266669 A1) in view of Yenumulapalli et al (US 2020/0112497 A1) in view of Edwards et al (US 9,813,320 B2). Hereinafter referred Hurst, Fadell, Yenumulapalli and Edwards.
Regarding claim 20, Hurst teach a non-transitory computer-readable storage medium having stored therein instructions which, when executed by a processor, cause the processor to perform operations. Hurst teaches identifying sub-components of one or more network devices (page 1 paragraph (0006)) in a network environment (page 7 paragraph (0064)); disaggregating the sub-components from corresponding network devices of the one or more network devices (the monitoring functions may include monitoring the type and amount of network traffic to each device, monitoring the manner in which each device connects to the network, monitoring when a particular device connects to or disconnects from the network. Management functions may include enabling or disabling devices from connecting to the network providing suggestions for device configuration changes to a user, alerting a user that a new device has connected, detecting and evaluating a network topology to suggest configuration changes, evaluating router security settings (page 4 paragraph (0040))); monitoring one or more functional flows across the sub-components on a sub-component basis (the system includes at least one satellite device configured to monitor wireless network traffic to determine at least one network communication event between a first network device  and second network device other than the satellite device, generate an event message based on the at least one network communication event, and transmit the event message. The system also includes a controller device configured to receive the event message, determine an identity of at least one device communicating during the network communication event, determine a network status based at least in part on the identity of the at least one device, and provide the network status via a management interface (page 1 paragraph (0005))) to generate functional flow data associated with the sub-components (page4 paragraph (0046)).
However, Hurst is silent in teaching sub-components include portions of the corresponding network devices that relate to functioning of the corresponding network devices in the network environment. Fadell teaches on (page 3 paragraph (0031)) other devices (collectively referred herein to as “the network connected smart devices) of the smart home environment are connected to each other and to the central server or cloud-computing system to accomplish security-related objectives for the smart home environment. 
Therefore, it would be obvious to one of ordinary skill in the art to combine Hurst‘s references to include the teachings of Fadell before the effective filing date of the claimed invention for sub-components include portions of the corresponding network devices that relate to functioning of the corresponding network devices in the network environment. A useful combination which yields predictable results in found in Fadell (page 1 paragraph (0001)) this patent specification relates to a plurality of devices, including intelligent, multi-sensing, network-connected devices that communicate with each other and/or with a central server or a cloud-computing system to provide any of a variety of useful home security objectives. 
However, Hurst and Fadell are silent in teaching generating, from the functional flow data, analytics of the network environment on a sub-component basis that describe operation of the one or more network devices from either or both an internal communication perspective between integrated subcomponents of a network device of the one or more network devices and an external communication perspective between subcomponents of two different network devices when the one or more network devices include a plurality of network devices. [The instant specification teaches in paragraph (0033) the physical topology of an enterprise network for providing intent-based networking]. Yenumulapalli teaches on (page 1 paragraph (0017)) a microservice monitoring platform that is capable of monitoring service health statuses of a plurality of microservices and/or services, that is capable of monitoring feature health statuses of a plurality of cloud-based features, and/or the like. In this way, the microservice monitoring platform can provide health monitoring for various types of microservices and/or services (e.g., for microservices associated with an internal service type, for microservices associated with an external service type, for microservices associated with a resource service type, and/or the like), which increases the capability of the microservice monitoring platform to monitor, track, troubleshoot, and/or manage the microservices and/or services. 
Therefore, it would be obvious to one of ordinary skill in the art to combine Hurst‘s and Fadell’s references to include the teachings of Yenumulapalli before the effective filing date of the claimed invention for generating, from the functional flow data, analytics of the network environment on a sub-component basis that describe operation of the one or more network devices from either or both an internal communication perspective between integrated subcomponents of a network device of the one or more network devices and an external communication perspective between subcomponents of two different network devices when the one or more network devices include a plurality of network devices. A useful combination which yields predictable results in found in Yenumulapalli (page 1 paragraph (0018)) a microservice monitoring platform can determine a service health status for a microservice, a service, and/or a feature health status for a cloud-based feature based on a plurality of factors, which increases the accuracy of the feature health status determination.
However, Hurst, Fadell and Yenumulapalli are silent in teaching generating a graphical user interface (GUI) displaying at least a portion of the analytics of the network environment on the sub-component basis. Edwards teaches on (column 9 lines 3-11) a communications carrier may monitor operation of a packet network by graphing network performance. A graph may include a graphical representation of network performance information parameters associated with communications of data packets including real-time and non-real-time content over a time duration. The network performance information may include information from one or more network nodes (also see figures 42A and 42B).
Therefore, it would be obvious to one of ordinary skill in the art to combine Hurst‘s, Fadell’s and Yenumulapalli’s references to include the teachings of Edwards before the effective filing date of the claimed invention  for generating a graphical user interface (GUI) displaying at least a portion of the analytics of the network environment on the sub-component basis. A useful combination which yields predictable results in found in Edwards (column 9 lines 12-17) one embodiment of a system for monitoring performance of a packet network includes a database configured to store network performance information collected from a plurality of network nodes of a packet network, the network performance information being indicative of or otherwise suitable for use in determining a health of a plurality of network segments of the network packet network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                         
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424